IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00073-CV

              IN THE MATTER OF A.J., A JUVENILE


                          From the 272nd District Court
                              Brazos County, Texas
                             Trial Court No. 418-J-15


                                       ORDER


      We received a letter from the court reporter in an appeal of a juvenile proceeding

which was dismissed by the court for want of jurisdiction. In re A.J., No. 10-16-00329-CV,

2017 Tex. App. LEXIS 2427 (Tex. App.—Waco Mar. 22, 2017, no pet. h.) (mem. op.).

Because the juvenile filed a new notice of appeal from the same order which has now

been signed by the trial court, we filed this letter in the new appeal in addition to the

dismissed appeal. This order responds to the letter and relates solely to the new appeal,

10-17-00073-CV.

      It appears from the court reporter’s letter that there is a problem with her ability

to prepare, certify, and file the reporter’s record in this case. An electronic recording,
rather than a stenographic recording, was made of the juvenile proceeding. See TEX. R.

APP. P 34.6(a)(2). Further the Court Referee, rather than an official court recorder,

recorded the proceeding. See id. 13.1 (Duties of Court Reporters and Recorders); 13.2

(Additional Duties of Court Recorder). Additionally, the Court Referee has retired and

the juvenile prosecutor, who prosecuted the juvenile in this proceeding, has become the

new Court Referee. It would appear from these circumstances that an official reporter’s

record, one which is prepared according to the Rules of Appellate Procedure, cannot be

filed in this appeal. Thus, the Court is inclined to either treat this situation as if no

reporter’s record exists and proceed on the clerk’s record alone, see id. 37.3, or as if the

reporter’s record is lost or destroyed, entitling appellant to a new trial. See id. 34.6(f).

Before taking either of these actions, the Court requests a response from the parties in this

proceeding.

        Accordingly, the parties are ORDERED to file a response within 7 days from the

date of this Order, detailing whether and how the Court may obtain an official reporter’s

record, within the confines of the Rules of Appellate Procedure, in this appeal and what

must occur in this appeal if a reporter’s record cannot be prepared and filed.1



1
  We note that the referee’s order was signed on August 29, 2016, but was not adopted by the trial court
until February 16, 2017. Under the Texas Family Code, the referee was required to forward the order to
the juvenile court judge “at the conclusion of the hearing or immediately after making the determination”
and the trial court was required to adopt the order “not later than the next working day after the day that
the judge receives” the order. TEX. FAM. CODE ANN. § 54.10(d) (West 2012). We have already issued a letter
that questions our jurisdiction in this case. A response was received which was not served on the State.
The substance of the response seems to confirm the appeal is moot. Nevertheless, in a separate order issued
April 19, 2017, inter alia, we requested a response from the State. This order does not replace or modify any

In the Matter of A.J., a Juvenile                                                                     Page 2
        Appellant’s failure to timely file a response will result in the dismissal of this

appeal without further notice. See TEX. R. APP. P. 42.3(b), (c).


                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 19, 2017




letter, notice, or order issued in this appeal. We recognize that if the appeal is determined to be moot, there
will be no need for a record. But due to the preferential treatment accorded juvenile proceedings, we must
proceed to address the record issues even as we question our jurisdiction.

In the Matter of A.J., a Juvenile                                                                       Page 3